Citation Nr: 0800361	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05 34-395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cause of the 
veteran's death.  

2.  Service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  The appellant is the appellant.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision rendered 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim for service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied in a January 1995 rating decision.  That decision was 
not appealed and it became final.  

2.  The evidence added to the record since the January 1995 
decision is not cumulative or redundant of the evidence 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim.

3.  Cardiovascular disease was not manifest during service or 
within one year of separation.  Cardiovascular disease is 
unrelated to service connected disease or injury.  

4.  The veteran died in July 1994.  The cause of death was a 
myocardial infarction due to or as consequence of 
hypertension.  Atherosclerotic coronary vascular disease and 
post-traumatic stress syndrome were listed on the death 
certificate.




CONCLUSIONS OF LAW

1.  The  January 1995 rating decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence to reopen the claim for service 
connection for cause of death has been received and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

This notice requirement applies equally to claims to reopen.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
the notice required under statutory section 5103(a) "is to 
require that the VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see Pelegrini, supra. at 120 (notice must be 
provided "before an initial unfavorable [adjudicative] 
decision on the claim").  VA's duty to provide affirmative 
notification prior to the initial decision "is not satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Mayfield, 
supra. at 1333.  Therefore, decisional and post-decisional 
communications from VA to a claimant cannot satisfy VA's duty 
to notify under section 5103(a) because those documents were 
not issued before a decision on the claim, nor were they 
designed to fulfill the intended purpose of the statutory 
notice requirements.  See Mayfield, supra. at 1333-34; 
Pelegrini, supra. at 120 (Failure to comply with any of these 
requirements may constitute remandable error).  Quartuccio, 
supra. at 183.  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2004.  While this letter provided adequate 
notice with respect to the evidence necessary to reopen a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in April 2006.  Despite the error in timing, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.


        Legal Criteria and Analysis 

New and Material 

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran served on active duty in the Vietnam War.  In 
July 1994, the veteran died from acute inferior wall 
myocardial infarction, ventricular fibrillation, cardiac 
arrest and cerebral anoxia.  At the time of his death, the 
veteran was service connected at 30% for post traumatic 
stress disorder (PTSD) and 10% for pes planus.  

The appellant filed a claim for service connection for cause 
of death in August 1994.  Service connection for this claim 
was denied by a rating decision issued in January 1995.  The 
RO found that the evidence failed to show that the veteran's 
service connected conditions contributed materially to the 
cause of death. 

The evidence associated with the claims folder at the time of 
the January 1995 rating decision included service medical 
records that showed the veteran entered service with a 
functional systolic murmur.  However, this condition was not 
considered disqualifying.  The service medical records failed 
to show treatment for, or diagnosis of, a heart condition or 
cardiovascular disease during service.  Examination prior to 
separation disclosed that the heart and vascular system were 
normal, and the veteran's blood pressure was 120/75.  Review 
of the veteran's VA outpatient and private medical records 
also failed to show a heart condition or cardiovascular 
disease manifesting within one year after discharge from 
service.  

Also of record at the time of the January 1995 decision were 
medical reports from a private hospital that treated the 
veteran before his death.  A January 1994 death summary 
report showed that the veteran died from acute inferior wall 
myocardial infarction, ventricular fibrillation, cardiac 
arrest and cerebral anoxia.  Another discharge report stated 
a final diagnosis of acute myocardial infarction, ventricular 
fibrillation, seizure disorder and PTSD.  The death 
certificate cited the veteran's cause of death as myocardial 
infarction due to hypertension due to atherosclerotic 
coronary vascular disease due to post traumatic stress 
syndrome.  The appellant failed to file a timely appeal of 
the January 1995 decision.

In November 2004, the appellant submitted a request to reopen 
the claim for service connection for cause of the veteran's 
death.  In a rating decision issued in March 2005, the 
appellant was notified that her request to reopen the claim 
was denied because she failed to submit new and material 
evidence to substantiate her claim.   

In October 2005, the appellant submitted a statement and 
medical studies to support her request to reopen her claim 
for service connection.  The surviving spouse maintained that 
service connection was warranted because PTSD contributed to 
the veteran's death and that numerous VA studies have shown 
that people with PTSD have a heightened level of 
physiological arousal as measured by cardiovascular 
reactivity.  The medical studies and treatises submitted 
showed a correlation between PTSD, and poor cardiovascular 
health and other health problems.  The surviving spouse 
maintained that the veteran's PTSD coupled with his 
hypertension caused his PTSD to be aggravated beyond normal 
limits, which caused damage to his heart and his subsequent 
heart attack.  

The medical studies connecting PTSD and cardiovascular were 
not previously submitted to agency decision makers.  As to 
the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  The Board finds that the 
medical studies recognizing a connection between PTSD and 
poor cardiovascular health constitutes new and material 
evidence for the purpose of reopening this claim.  As the 
evidence prior to January 1995 did not show that the veteran 
cause of death could be related to his service connected 
PTSD, the additional medical evidence received since that 
time is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.


Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection for cardiovascular 
disease, including hypertension, may be granted if manifest 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The appellant is seeking service connection for the veteran's 
cause of death.  The veteran's cause of death was cited as 
myocardial infarction due to hypertension due to 
atherosclerotic coronary vascular disease due to post 
traumatic stress syndrome.  Initially, the Board notes that 
cardiovascular disease, to include hypertension, was not 
manifest during service or within one year of separation.  
Rather, at time of separation the veteran's heart and 
vascular system were normal.  The resolution of this case 
hinges on whether there is adequate evidence of a nexus 
between the service- connected PTSD and the cardiovascular 
disease that ultimately caused the veteran's death.  After 
careful review of the record, the Board finds that service 
connection for the veteran's cause of death is not warranted.  

The appellant has submitted numerous articles and studies 
discussing the potential connection between PTSD sufferers 
and the development of cardiovascular disease.  In sum, the 
articles and treatises noted a correlation between PTSD and 
poor health, cardiovascular, diabetes, gastrointestinal and 
musculoskeletal disorders, and suggested that veterans with 
PTSD may be at an increased risk of death or have a higher 
long-term risk of heart attacks or poor health as a result of 
their PTSD.  Although the appellant has submitted studies and 
articles to support her claim for service connection, the 
numerous articles and studies showing a correlation between 
PTSD and cardiovascular disease and other health issues are 
not sufficiently conclusive to satisfy the nexus element of 
the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the evidence which has been 
submitted by the surviving spouse is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding this particular case.

Additionally, the appellant has made many statements linking 
the veteran's PTSD to his cardiovascular condition, and 
ultimately to his death.  However, as a lay person, the 
appellant lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board has placed greater probative value on the opinion 
proffered by the VA examiner.  In a July 2005 VA compensation 
and pension examination, the examiner reviewed the veteran's 
medical records to determine whether the veteran's service 
connected PTSD was a contributing cause of his death.  The 
examiner found that the available evidence was insufficient 
to render the requested opinion without resorting to 
speculation.  During this examination, it was noted that the 
VA treatment records showed that the veteran was being 
treated for hypertension, but no medical evidence was found 
that related the veteran's hypertension to his PTSD.  The 
examiner noted that, in a July 1994 report, it was reported 
that the veteran suffered from atherosclerotic heart disease, 
COPD/emphysema, hypertension, and a history of irregular 
heart rhythm.  The examiner further noted that the veteran 
smoked a half pack of cigarettes a day for 30 years, that he 
drank a case of beer a week and that his mother died of 
cardiac arrest at the age of 64.  

After review of the veteran's record, the examiner opined 
that the veteran suffered from PTSD, chronic, as well as, 
alcohol abuse secondary to difficulty sleeping due to 
hyperarousal and fear of nightmares.  However, as noted, the 
examiner found that there was no medical evidence in the 
veteran's C-file that directly related his hypertension or 
other cardiac problems to his PTSD.  

The Board is fully aware that PTSD was listed as a final 
diagnosis in the terminal hospital report.  We do not doubt 
that the veteran had PTSD.  However, nothing in the hospital 
report suggests that PTSD played any role in the events 
producing death.  The Board also notes that PTSD was listed 
on the death certificate.  Although this is positive 
evidence, the document lacks reasoning and is far less 
probative than the terminal hospital summary that detailed 
the causes of death as an acute myocardial infarction, 
ventricular fibrillation, cardiac arrest and cerebral anoxia.  

Given the above, there is little evidence of a nexus between 
the veteran's service connected PTSD and cardiovascular 
disease, nor is there competent medical evidence showing that 
the veteran's cardiovascular disease was related to any 
incidence of service.  Therefore, the preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

The application to reopen the claim for service connection 
for the veteran's cause of death is granted.

Service connection for cause of death is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


